DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 2, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 4-6, 12, 15, 17, 20-22, 26, 29, 30, 32, 33, 35, 37, 38, 40, and 41 are pending and under consideration in this action. Claims 2, 3, 7-11, 13, 14, 16, 18, 19, 23-25, 27, 28, 31, 34, 36, and 39 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 12, 15, 17, 20-22, 26, 29, 30, 32, 33, 35, 37, 38, 40, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a solid dispersion comprising a combination of at least three polyols with different solubilities in water and/or concentrations, wherein the solid dispersion has a microcrystalline plate structure comprising layers of crystalline and/or eutectic amorphous deposits, wherein the solid dispersion comprises distinct zones as set forth in claim 1, and wherein when compressed into a solid dosage form, the solid dispersion has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds. The claims are also broadly drawn to a solid dosage form comprising the aforementioned solid dispersion and an active ingredient, wherein the solid dosage form has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds.
Applicant describes a single solid dispersion example of three co-processed carbohydrates with microcrystalline plate structure, Solid Dispersion A. Solid Dispersion A is made up of about 96% mannitol, about 1.7% maltitol, and about 2.3% sorbitol. As shown in Applicant’s Specification’s Table 3, tablets (solid dosage form) made from Solid Dispersion A have a mean hardness within the instantly claimed range (i.e. between about 13 kP and about 40 kP), but does not have the claimed disintegration time (i.e. less than about 30 seconds). Applicant’s example Excipient System A, which comprises Solid Dispersion A and other excipients, however, was shown to have a hardness within the instantly claimed range and have a disintegration time within the claimed range (Fig. 16).
Applicant fails to describe a representative number of solid dispersions that when compressed into a solid dosage form, has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds. Applicant only describes a single example, in particular, Excipient System A, which is Solid Dispersion A combined with additional excipients, which demonstrates the property when compressed into a solid dosage form, has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds. 
Applicant does not describe what structural features are required of the claimed genus of solid dispersions comprising a combination of at least three polyols with different solubilities in water and/or concentrations, wherein the solid dispersion has a microcrystalline plate structure comprising layers of crystalline and/or eutectic amorphous deposits, wherein the solid dispersion comprises distinct zones as set forth in claim 1, and wherein when compressed into a solid dosage form, the solid dispersion has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds. As evidenced by, for example, Applicant’s Solid Dispersion A discussed above, which comprises a combination of at least three polyols with different solubilities in water and/or concentrations (in particular, a combination of polyols encompassed by the instant claim 5), the claimed microcrystalline plate structure, and the claimed distinct zones, only having the claimed structural features does not appear to result in the properties of having a hardness of between about 13 kP and about 40 kP and disintegrating in less than about 30 seconds when compressed into a solid dosage form. Applicant’s Remarks submitted February 2, 2022 appears to support this as well. As discussed in detail in the previous Office Action’s rejection under 35 U.S.C. 103(a) over Norman and Schwarz, Norman discloses processing at least two polyols together using parameters encompassed by the instant specification and compressing the resulting formulation into a solid dosage form, and Schwarz was relied upon for the disclosure of using a combination of polyols in amounts encompassed by the instant claim 5. However, Applicant states that even if one of ordinary skill in the art were to use the three polyols of Schwarz in the ratios disclosed to produce a tablet of Norman, such an artisan would not arrive at a solid dosage form of the instant claims.
Thus, given the lack of description of the necessary elements essential for solid dispersions that when compressed into a solid dosage form, the solid dispersion has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds, it remains unclear what features identify solid dispersions capable of such properties and activity. Since the genus of such solid dispersions has not be described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 12, 15, 17, 20-22, 26, 29, 30, 32, 33, 35, 37, 38, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite claim language is: “when compressed into a solid dosage form, the solid dispersion has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds” (claim 1) and “wherein the solid dosage form has a hardness of between about 13 kP and about 40 kP, and disintegrates in less than about 30 seconds” (claim 15). 
The limitation is unclear because it merely states a functional characteristic (hardness and disintegration speed) without providing any indication about how the functional characteristic is provided. As evidenced by, for example, Applicant’s Table 3 showing the mean hardness and disintegration time of Solid Dispersion A, which structurally is encompassed by, for example, the instant claim 5, the recited functional characteristic does not appear to follow from (i.e. is not an inherent property of) the structure recited in the claims. Further, as discussed in detail in the previous Office Action’s rejection under 35 U.S.C. 103(a) over Norman and Schwarz, Norman discloses processing at least two polyols together using parameters encompassed by the instant specification and compressing the resulting formulation into a solid dosage form, and Schwarz was relied upon for the disclosure of using a combination of polyols in amounts encompassed by the instant claim 5. However, Applicant states that even if one of ordinary skill in the art were to use the three polyols of Schwarz in the ratios disclosed to produce a tablet of Norman, such an artisan would not arrive at a solid dosage form of the instant claims. Thus, it is unclear whether the claims require some other structure to be added (e.g., disintegrant, other excipients such as in Example System A, etc.), if it must be made is a certain way, etc. to provide the functional characteristics, and which of these ways are encompassed by the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
A suggestions for how Applicant could result the unclear boundaries is amending the claims to specify how the hardness level and disintegration speed is provided, provided such an amendment is supported by the specification.
Dependent claims 4-6, 12, 17, 20-22, 26, 29, 30, 32, 33, 35, 37, 38, 40, and 41 are subsequently rejected as they incorporate the limitation discussed above and do not rectify the issue.

Conclusion
Claims 1, 4-6, 12, 15, 17, 20-22, 26, 29, 30, 32, 33, 35, 37, 38, 40, and 41 are rejected. No claism are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616